Citation Nr: 9932575	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial noncompensable rating for 
acantholytic dermatosis (Grover's Disease).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1945 to 
March 1947, September 1950 to May 1952.  He also had active 
duty for training from April 1, 1984, to June 30, 1984. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted the veteran 
entitlement to service connection and assigned an initial 
noncompensable rating for acantholytic dermatosis (Grover's 
Disease).  The veteran contends that his initial rating 
should be higher.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Based on the evidence from June 30, 1994, to the present, 
the veteran's acantholytic dermatosis (Grover's disease) is 
manifested by constant itching and extensive lesions.  

3.  Based on the evidence from June 30, 1994, to the present, 
the veteran's acantholytic dermatosis (Grover's disease) is 
not manifested by ulceration, extensive exfoliation or 
crusting, or systemic or nervous manifestations; also, the 
veteran's skin disability is not exceptionally repugnant.  






CONCLUSION OF LAW

An initial rating of 30 percent for acantholytic dermatosis 
(Grover's Disease)for the period from June 30, 1994, to the 
present is appropriate.  38 U.S.C.A. § § 1155, 5107 (b) (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7813, 7806 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Copies of treatment records were submitted from the 
Southeastern Dermatology Clinic from July 1990 to September 
1994.  A medical report from the Southeastern Dermatology 
Clinic dated July 1993 diagnosed the veteran with findings 
consistent with transient acantholytic dermatosis (Grover's 
Disease) of the right abdomen.  

The veteran underwent a VA examination in October 1994.  It 
was noted that the veteran had been told that he had Grover's 
Disease and that he was being tried with heavy doses of 
Vitamin A.  It was noted that the condition got worse in the 
summer when he did a lot of sweating.  Examination showed 
that the veteran had hirsutism of his back and of his chest.  
His skin was onychotenic on his chest and in his axilla from 
papillomas and some small brown areas of hyperkeratoses.  On 
the mid-portion of the chest there were linear areas of 
erythema where he had done some scratching.  There was some 
crusting around these areas.  He also had numerous clogged 
comedones and some linear erythematous areas.  There were no 
masses and no tenderness on the abdomen.  The rest of the 
skin on the rest of the body appeared relatively normal.  
Diagnoses were onychogenic skin and axillary papillomas and 
areas of hyperkeratoses on the dorsum of his hand and on his 
chest, and chronic eczema of chest.  

The veteran was afforded a hearing before the RO in May 1995, 
a transcript of which has been associated with the claims 
folder.  He stated that his skin condition was first 
diagnosed in May 1984 by the dermatology clinic at Fort 
Jackson during the period he was activated.  He stated that 
he was currently being treated at the Southeastern 
Dermatology Clinic.  He stated that experiments were 
conducted with Vitamin A.  The veteran stated that the heat 
really caused his condition to act up.  He testified that his 
condition was spreading to both sides of his chest, and that 
he was worried that it would even get to his back and all 
over his upper body.  

In 1995, the veteran submitted color photographs of his skin 
condition.  They show dark red marks on the right side of the 
veteran's abdomen, and faint red marks on the middle and 
right side of the veteran's abdomen.  Another set of photos 
was submitted in which the red marks were not as dark.  

The veteran submitted a statement dated October 1995.  He 
asserted that after service, he self treated the condition 
until it became so bad that he went to the Southeastern 
Dermatology Clinic for a biopsy.  

Dr. A. H. submitted a letter dated December 1995.  He stated 
that skin biopsies from 1993 showed lesions of transient 
acantholytic dermatosis (otherwise known as Grover's 
disease).  The doctor stated that Grover's disease was a 
transient or persistent skin eruption of unknown cause.  He 
stated that the veteran was likely to continue to develop 
similar lesions in the future.  

The veteran submitted prescriptions from 1997 from the Womack 
Army Medical Center for his skin condition.  The 
prescriptions were for "Spectazole" and for "Kenalog."  
The prescription for "Spectazole" indicates that it is to 
be applied every day for itching.  

In a statement dated December 1997, the veteran asserted that 
he had been prescribed cream for his Grover's Disease, which 
he had been getting from Womack Army Hospital in Fort Bragg.  

The veteran underwent a VA examination in January 1998.  It 
was noted that the veteran presented with complaints of 
Grover's disease in the mid 1980s at the Moncrief Army 
Hospital.  At that time, the physician treating him described 
papular lesions on the chest, which were persistent since 
that time.  The VA examiner noted that the lesions had spread 
across the chest, abdomen, and thorax, and that they were 
characterized by maculopapular eruptions with some scaliness 
and extreme pruritus.  The pruritus was worse in warm 
weather.  Examination showed that the lesions were mildly 
erythematous, maculopapular eruptions with a slight scaliness 
at the tops.  They seemed to be more concentrated along 
intertriginous areas.  The examiner's impression was Grover's 
disease, and history of Grover's disease at least since May 
22, 1984.  

In a statement dated March 1998, the veteran asserted that 
the photograph he submitted before clearly indicated that the 
chest area was 60 to 70 percent involved, and that the 
Grover's Disease had spread to both sides which certainly 
should have been considered an extensive area.  

In a statement dated May 1998, the veteran referred to the 
photos he submitted in October 1995.  He wrote that the 
photos showed that the Grover's Disease covered 50 to 60 
percent of the chest area and 20 to 30 percent of both sides.  
He wrote that these areas should be considered an extensive 
area.  He stated that the disease became extremely 
uncomfortable due to severe itching, stinging, and burning 
during periods of hot or humid weather.  He stated that it 
limited his outdoor activities to the very minimum during 
these periods.  He stated that the area was festered and red 
as a result of constant itching.  


Analysis

The veteran claims that the initial noncompensable rating 
assigned for his service-connected disability was not proper.  
This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
assigned following the grant of service connection for 
acantholytic dermatosis (Grover's disease).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  

The veteran's disability is rated under Diagnostic Codes 
7899-7813.  Diagnostic Code 7813 is the code for 
dermatophytosis.  

There is an instruction at the end of 38 C.F.R. § 4.118 which 
indicates that unless otherwise provided, codes 7807 through 
7819 should be rated as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestation.  

Diagnostic Code 7806 for eczema instructs that with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, then a 
50 percent rating is assigned.  When there is exudation or 
itching constant, extensive lesions, or marked disfigurement, 
then a 30 percent rating is assigned.  When there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, then a 10 percent rating is 
assigned.  With slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).  

There is a note at the end of 38 C.F.R. § 4.118 which 
instructs that the most repugnant conditions may be submitted 
for central office rating with several unretouched 
photographs.  Total disability ratings may be assigned 
without reference to Central Office in the most severe cases 
of pemphigus and dermatitis exfoliativa with constitutional 
symptoms.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

As noted above, an initial rating of 30 percent can be 
assigned if there is "itching constant" or extensive 
lesions.  In the veteran's May 1998 statement, he described 
constant itching, and stated that his disease became 
extremely uncomfortable in periods of hot or humid weather.  
The evidence shows that the veteran received prescription 
creams in 1997 for his itching.  Also, at the veteran's VA 
examination in October 1994, the examiner described linear 
areas of erythema where the veteran had done some scratching.  
Accordingly, the evidence from the 1994 VA examination as 
well as from the prescriptions tends to support a finding 
that the veteran's itching is approximately constant. 

The evidence also supports a finding that the veteran has 
extensive lesions.  Dr. A. H. stated in a December 1995 
letter that skin biopsies showed skin lesions, and he 
contended that the veteran was likely to continue to develop 
similar lesions in the future.  Also, at the veteran's 
January 1998 VA examination, the examiner noted that lesions 
had spread across the chest, abdomen, and thorax.  Finally, 
after looking at the veteran's photographs that he submitted 
from 1995, the photographs do show a significant number of 
dark red lesions on the right side of the veteran's abdomen.  
Accordingly, while the evidence is not conclusive, the fact 
that lesions were noted across the veteran's chest, abdomen, 
and thorax is evidence enough to show that the veteran's 
lesions are approximately extensive.  In summary, the 
evidence shows findings of itching and lesions to the degree 
necessary to approximate the criteria for a 30 percent rating 
under Diagnostic Code 7806.

However, the evidence does not support an initial rating 
higher than 30 percent for the veteran's acantholytic 
dermatosis (Grover's disease).  The evidence from the VA 
examinations and the private treatment records does not show 
that the veteran has systemic or nervous manifestations.  It 
also does not show ulceration.  Regarding extensive 
exfoliation or crusting, it is true that crusting was noted 
at the veteran's October 1994 VA examination, and scaliness 
was noted at the veteran's January 1998 VA examination.  
However, the crusting and scaliness (exfoliation) does not 
rise to the level of "extensive."  The October 1994 VA 
examiner noted only "some" crusting around the areas where 
the veteran had done scratching, and the January 1998 VA 
examiner noted only "some" scaliness.  

Also, review of the photographs does not show that the 
veteran's skin disability is exceptionally repugnant.  As 
noted in the above discussion regarding whether the veteran 
had extensive lesions, the photographs show dark red spots on 
the abdomen; however, such findings do not rise to the level 
of being "exceptionally repugnant."  Furthermore, no 
examiner has described the veteran's skin disability in such 
terms.  Accordingly, a 50 percent initial rating is not 
appropriate for the veteran's acantholytic dermatosis 
(Grover's disease).  

Based on the foregoing, the veteran's initial rating for his 
acantholytic dermatosis (Grover's disease) is increased to 30 
percent for the entire period from the grant of service 
connection to the present.  38 C.F.R. § § 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (1999).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's skin disability.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.


ORDER

The initial rating assigned for acantholytic dermatosis 
(Grover's disease) is increased to 30 percent for the period 
from June 30, 1994, to the present.






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







